 In the Matter of E. C. BROWN COMPANY AND PRODUCTION LINE MAN-UFACTURERS, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 3-CA-17.Decided January 14,1949DECISIONANDORDEROn July 12, 1948, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged, and were engaging, in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following addition andmodification :1.We agree with the Trial Examiner's finding that RespondentsE. C. Brown Company and Production Line Manufacturers, Inc., are"in all material respects under the Act, a single entity."The recordclearly establishes that the latter is thealter egoof the former, and,like the Trial Examiner, we are of the opinion that both Respondentsare responsible for the unfair labor practices in this case.22.We agree with the Trial Examiner's recommendation that theRespondents should be ordered to reinstate the production and main-iPursuant to the provisions of Sect,on 3 (b) of theNationalLabor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel,consist-ing of the undersigned Board Members [Chairman Herzog and Members Houston andGray].RMatter of National Garment Company,69 N. L R B 1208,enf'd 166 F.(2d) 233(C. C A 8),certiorari denied, 334 U S 845CfMatter of The Alexander Mxlbuin Com-pany, 78N. L.R. B. 747.81 N. L.R. B., No. 22.140 E. C. BROWN COMPANY141tenance employees who were discriminatorily locked out or dis-charged, and who were not subsequently rehired.However, the TrialExaminer also recommended that the locked-out employees be madewhole "by payment to them of a sum of money equivalent to that theynormally would have earned as wages from the date of the refusalor failure to reinstate to the date of offer of reinstatement, less anynet earnings during said period."The General Counsel takes excep-tion to this recommendation, contending that the employees who werediscriminatorily locked out or discharged are entitled to be madewhole for loss of wages from the date of the lock-out or discharge tothe date of offer of reinstatement.We agree with the General Counseland shall, accordingly, modify the recommended order of the TrialExaminer.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, E. C. BrownCompany and Production Line Manufacturers, Inc., both of Rochester,New York, and their officers, agents, successors, and assigns, shall,jointly and severally :1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists as the exclusive representative of all productionand maintenance employees at the Respondents' plant at Rochester,New York, excluding clerical employees, guards, professional em-ployees, and supervisors as defined in the amended Act;(b)Discouragingmembership in International Association ofMachinists, or in any other labor organization of their employees, bydischarging, refusing to reinstate, or refusing to promote any of theiremployees, or by discriminating in any other manner in regard to theirhire or tenure of employment, or any term or condition of theiremployment;(c) Interrogating their employees concerning their union affilia-tions, activities, or sympathies, or in any other manner interferingwith, restraining, or coercing their employees in the exercise of theright to self-organization, to form labor organizations, to join orassist International Association of Machinists or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrainfrom any and all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor3Matter ofRome ProductsCompany, 77N. L. R. B 1217. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization as a condition of employment, as authorizedin Section8 (a) (3) of the Act, as guaranteed by Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Associa-tion of Machinists as the exclusive representative of their employees inthe appropriate unit described above, with respect togrievances, labordisputes,ratesof pay, wages, hours of employment, or other conditionsof employment and, if an understanding is reached, embody suchunderstandingin a signed agreement;(b)Offer Salvatore Guadaguino and all other productionand main-tenance employees on the pay roll of November 19, 1947, who have notalready been reinstated, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges,and, upon reinstatement ofMichael Rittaco, offer him immediate promotion to the position of fore-man discriminatorily denied him on November 19, 1947, or to a sub-stantially equivalent position, dismissing, if necessary, any personshired after November 19,1947, and not in the Respondents' employ onthat date;(c)Make whole Salvatore Guadaguino, Michael Rittaco, and allother production and maintenance employees locked out on November19, 1947, for any loss of pay they may have suffered by reason of theRespondents' discrimination against them, by payment to each ofthem of a sum of money equal to the amount each would have normallyearned as wages during the period from the date of the lock-out tothe date of the Respondents' offer of reinstatement,lesshis net earn-ings during said period;(d)Post at their Rochester, New York, plant copies of the noticeattached hereto as an appendix."Copies of such notice, to be fur-nished by the Regional Director for the Third Region, shall, afterbeing duly signed by representatives of the Respondents, be postedby the Respondents immediately upon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.4In the event this order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words, "A DECISION AND ORDER,"the words,"A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." E. C. BROWN COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES143Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies; or in any manner interferewith, restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join or assistINTERNATIONAL ASSOCIATION OF MACHINISTS, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any and all of such activities except to theextent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the National LaborRelations Act.AVE WILL OFFER to Salvatore Guadaguino and to all productionand maintenance employees on the pay roll of November 19, 1947,who have not since that date been reinstated, immediate and fullreinstatement to their former or substantially equivalent positions,and to Michael Rittaco immediate promotion to foreman, withoutprejudice to any seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay suffered as aresult of the discrimination against them.WE WILL BARGAIN collectively upon request with the above-namned Union as the exclusive representative of all employees inthe bargaining unit described herein, with respect to grievances,labor disputes, rates of pay, wages, hours of employment, or otherterms or conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees at our Rochester,New York, plant, exclusive of clerical employees, guards, profes-sional employees and supervisors as defined by the Act.All our employees are free to become or remain members of theabove-named Union or any other labor organization.WE WILL NOT discriminate in regard to the hire or tenure ofemployment or any term or condition of employment against any 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee because of membership in or activity on behalf of anysuchlabor organization.E.C.BROWN COMPANY,By ---------------------------------------(Representative)(Title)PRODUCTION LINE MANUFACTURERS, INC.,By ---------------------------------------(Representative)(Title)Dated ------------------------This noticemust remainposted for sixty (60) days from the datehereof, and must not bealtered,defaced, or covered by any othermaterial.INTERMEDIATE REPORTMessrs. John C. McRceandDavid F. Doyle,for the General Counsel.Mr. Robert H. Tew,of Rochester, N Y., for E. C. Brown Company.Mr. Frederick Thompson,of Rochester, N. Y., for Production Line Manufac-turers, Inc.Mr. D. J. Omer,of Buffalo, N. Y., for International Association of Machinists.STATEMENT OF THE CASEUpon a second amended charge filed on April 7, 1945, by International Associa-tion of Machinists, herein called the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Third Region (Buffalo,New York), issued a complaint dated April 8, 1948, against E C Brown Companyand Production Line Manufacturers, Inc., both of Rochester, New York, hereincalled the Respondents or Brown and Production Line, respectively, alleging thatthe Respondents had engaged in and wereengagingin unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, as amended June23, 1947, herein called the Act.With respect to the unfair labor practices, the complaint alleges, in substance :(1) that on November 17, 1947, the Respondents discriminatorily dischargedSalvatore Guadaguino because he joined the Union; (2) that on November 19,1947, the Respondents discriminatorily refused to promote Michael Rittaco tothe position of foreman because he joined the Union, (3) that at all timessince November 14, 1947, the Respondents have refused to bargain collectivelywith the Union, although the Union has been and now is the exclusive represent-ative of all employees in an appropriate unit; (4) that on November 19, 1947, theRespondents locked out, discharged, and thereafter refused to reinstate allemployees in the appropriate unit because they joined the Union; (5) that theRespondents have interrogated their employees as to their union affiliation andhave threatened and warned them to refrain from becoming or remaining mem-bers of the Union; and (6) that by these acts the Respondents have restrainedand coerced their employees in the exercise of rights guaranteed in Section 7 ofthe Act.The representative of the General Counselis herein referred to as General Counsel, andthe National Labor Relations Board as the Board. E. C. BROWN COMPANY145Copies of the charges lind the complaint, accompanied by a notice of hearing,were duly served on the Respondents and the Union.Thereafter the Respondents filed separate answers, that of Brown being datedApril 24 and that of Production Line dated April 23, 1948.Each of the Respond-ents denies having committed any unfair labor practice alleged in the complaint.Certain affirmative allegations set forth in the answers will be discussed fullybelow.Pursuant to notice, a hearing was held at Rochester, New York, from May 17to May 28, 1948, before the undersigned Trial Examiner, designated by the ChiefTrial Examiner.The General Counsel and the Respordents were representedby counsel, and the Union by a Grand Lodge RepresentativeAll participatedin the hearing, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issuesAtthe close of the hearing a motion was granted, without objection, to conformthe pleadings to the proof in minor matters such as spelling, dates, etc.Alsoat the close of the hearing the Respondents moved that the complaint be dismissedagainst each of them.Ruling was reserved.Disposition of these motions ismade by the findings, conclusions of law, and recommendations appearing below.After the receipt of evidence, all counsel argued orally before the Trial Exam-iner, said argument appearing in the official transcript of the proceedings.Leavewas granted to the parties to file proposed findings of fact and conclusions oflaw and briefs with the Trial Examiner. Briefs have been received from eachof the Respondents.A stipulation by all parties has been received proposingcertain corrections in the transcript of the testimony.The proposed correctionsare hereby approved ; and it is ordered that the said stipulation be made a part ofthe record.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSE C. Brown Company and Production Line Manufacturers, Inc., are New Yorkcorporations, both having their principal place of business at the same addressinRochester, New York.Brown was incorporated in 1904; Production Line inDecember 1947.From 1904 until the formation of Production Line, Brown was engaged in themanufacture, sale, and distribution of agricultural sprayers and related products.During the fiscal year ending in August 1947, Brown purchased raw materialsconsisting principally of steel, brass, zinc, leather, and paint valued at more than$500,000, of which approximately 95 percent was purchased and shipped to itsRochester plant from points outside the State of New York.During the sameperiod Brown's sale of finished products totalled about $1,500,000 in value; salesto customers outside the State of New York approximately $1,300,000.Under circumstances described more fully in a later section, Production Linewas organized late in 1947; it ]eased Brown's production machinery and equip-ment, and began manufacturing the same products for distribution and sale byBrown.During the 31,6 months' period ending March 31, 1948, Production Lineproduced sprayers valued at about $300,000, about 98 percent of which were forBrown's distribution.From 90 to 95 percc nt of the products thus made for Brownare shipped by Brown to points outside the State of New York. During the same 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod an inventory of raw materials, valued at about.$240,000, and originatingfrom points outside New York in the proportion described above, was transferredfrom Brown to Production Line.During the same period, also, Brown purchasedfor Production Line about $90,000 worth of materials and supplies, approximately90 percent of such material coming from points outside the State of New York.It is concluded and found that both Brown and Production Line are engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization admitting tomembership employees of the Respondents.III. THE UNFAIR LABORPRACTICESA. Background and eventsat issueThere is no evidence of any labor organization among Brown's employees fromthe concern's incorporation in 1904 until the fall of 1947.During October andNovember 1947, Union officials began organizing the productionand maintenanceworkers, visiting at their homes, distributing handbills at the company gates, andholding meetings of employees.Before and at a meeting on November 10, about30 employees signed cards authorizing the Union to represent them for the pur-poses of collective bargaining.A shop committee was elected to obtain addi-tional cards at the plant.By the evening of November 11 a total of 78 suchauthorizations were obtained and by the localorganizersforwarded to D. J. Omer,Grand Lodge Representative of the Union, in Buffalo, with a letter asking thata petition for certification be filed at once with the Board.At the same timethe local business representative wrote to Edward Brown, plant manager of thecompany, claiming that the Union represented a majority of its production andmaintenance employees, and askingfor a meeting as soonas convenient to ne-gotiate a labor agreement.Brown received the letter on November 14.Alsoon November 14, Omer filed with the Board's Regional Office in Buffalo a petition,(which was docketed as Case No. 3-RC-12) and the 78 authorization cards.On November 17 a FieldExaminernotified both the Union and Brown that ajoint conference concerning the petition would be held on November 21.Thisnotice was received by Brown on November 18.Also on November 17 one of the employees active in soliciting authorizationcards at the plant was discharged.The dischargeis an issuein this case.Onthe morning of November 19 Union representatives distributed another handbillat the company gates, calling a meeting of the employees for theevening ofNovember 20.Also during the morning of November 19 managementofficialscalled into the office, one after another, three production employees, offeredeach in turn promotion to fill a foremanship vacancy, but withdrew each offerafter receiving an affirmative answer to the inquiry as to whether or not theemployee had joined the Union or signed a Union card. The company's conducton this occasionis an issue.Shortly afterthat incident, and thesame day,a notice was posted in the plant,announcing that:... This Plant shall close itsdoors and suspendoperations at 4:00 p. in.tonight for an indefinite Period.Pursuant to this notice, all production and maintenance employees were laidoff that afternoon.All supervisors and clericalworkers,however,continuedat their work. E. C. BROWN COMPANY147At the joint conference with the Board'sField Examiner on November 21,Brown's officials claimed that the company no longer had any employees, andthat the plant had been closed for economic reasons.In December four of Brown'smanagement officials formed Production Line.In January 1948, production was resumed,on the same machinery,in the sameplant, under the same general manager,and with the same supervisory andclerical forces.Many of Brown's employees sought reinstatement at the plant.Each was asked by the personnel manager if they had signed a Union card.There is no evidence that any employee who answered in the affirmative wasreinstated.On December 1 the Union filed a charge of unfair labor practices againstBrown.On January 19 it was amended to include Production Line.On January 12 the Union representative wrote to both Production Line andBrown requesting(1) that all employees on the pay roll of November 19 bereinstated before new employees were hired, and(2) a meeting for discussion ofsuch reinstatement and the negotiation of a labor agreement.On January 14Brown replied that the plant was not being reopened and that therefore nopositions were available,and on January 21 Production Line replied,claiming,in substance,that it was a new and different enterprise,and would be "guidedby its own judgment"as to the hiring of Brown's "former employees."In thesame letter,however, Production Line stated that it was "ready at all times" todiscussmatters of mutual interest"with its employees or their duly desig-nated representatives "The Union asked for a meeting,and Production Line set the date of February 9,The conference with Production Line was held at the same premises,and witha single exception the same management representatives attending,as at theprevious meeting with Brown on November 21. Production Line denied that itwas Brown's successor,stated that it had a full complement of employees, andwould recognize the Union only if the Board certified it as the representative ofthe employees then on Production Line's pay roll.The Union made no claim to represent the majority of new employees hiredby Production Line as of February 9. It appears that no further conferencehas been held since that date.B. Specific issues1.The lock-out of November 19 and the new corporationThe Trial Examiner considers that other issues must be appraised in thesetting of the shut-down of November 19, the effective discharge of all of Brown'sproduction and maintenance employees on that date,and the later forming ofa new corporation with new employees.That these events occurred is not indispute.Only the reasons for the action are in issue.Determination of theactual reasons will be the first object of this section.It is General Counsel's position,in substance,that Brown closed its plant andlater reopened it under a new name to avoid its legal obligations to deal withthe Union.Counsel for Brown claims that the plant was closed because of"dwindling finances," defective merchandise produced,and the economic re-quirement to revise its manufacturing process.Beyond doubt Brown had a serious business problem in the early spring andsummer of 1947. In that period hundreds of defective sprayers were returnedto the factory by its distributor-customers.In October Sears,Roebuck and Co.,one of Brown'smajor customers,threatened to stop dealing with it because ofthe defective sprayers.829595-50-vol. 81-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDResponsibility for finding the cause of this unusual situation was assumed byGilesE. Bullock,Brown's secretary-treasurer and at that time holder of about49 percent of the firm's stockIt appears that in the summer of 1947 Bullock,an industrial engineer by profession,was the only corporate officer active in topmanagement of the business.For some monthsbefore Augusthe had beendevoting most of his time in setting up a subsidiary plant of Brown in a nearbycityOn August1 he returned to Rochester to survey Brown's critical manu-facturing problem.At the hearingBullock was on the witness stand for almost 2 days,an ordealfor any memory,however retentive and accurate.Yet with dueregard for humanfallibility under trying circumstances,the Trial Examiner finds it not easy toreconstruct,from Bullock's inconsistent testimony, a reasonable account of thecauses which,at the hearing and previously to Board agents and newspaperreporters,he claimed as having led to his decisionsuddenlyto close the planton November 19, later to resume exactly the same manufacturing operationswith two corporations instead of one, and one producingfor the otheron a cost-plus-ten percent basis.From the credible portions of his testimony it is reasonably plain that Bullock'sinvestigation revealed"90 to 95percent" of the trouble with defective sprayersto have been caused by corrosion of the can and of the pumpassembly withinthe canAs to the cans, late in August Bullock sent samples to a local laboratory, toascertain the cause and cure of corrosion.On August 28 the laboratory submitted a written report, recommending thatBrown"change to a more soluble flux," in the galvanizing process,"such as amixture of glycerin and amonium chloride, and then give these tanks a thoroughrinsing on the inside by means of a spray of water.""Flux," according to Bullock,"is a chemical that is put on top of the moltenzinc in a vat,"intowhich the cans are immersed for galvanizing.Althoughthere is much confused testimony in the record on this specific matter, at onepoint Bullock admitted, "that was a simple matter and you simply changed theflux from zinc amonium chloride to amonium chloride."Bullock further ad-mitted that this"simple matter"was corrected immediately.Since, as a fault, it had been remedied long before November 19, it cannot beheld to have been a factor reasonably leading, or even contributing, to Brown'sdecision to lock out its entire production force on that date.Nor does theRespondent claim thatanyproduction or maintenance employee was responsible,at any time,for the use of improper flux.The other cause of corrosion,according to the credible portions of Bullock's tes-timony, was condensation of moisture in cans after they were brought suddenlyout of the molten zinc bath.At one point in his testimony Bullock said he haddetermined,by August 1, that some sort of drying procedure must he installedto prevent this corrosion.At another he said that on August 1 he determinedthat a drying oven would be necessary.At another he said it took about 60 daysto perfect the required procedure.If these portions of his testimony are to bebelieved,it follows that the procedure must have been perfected on about October1, 1947.Bullock also testified, however,that as late as November 19, more than a monthand a half later, he was analyzing the procedure"with as meager knowledge aswas available to me" and that on that date he concluded what procedure andadded equipment would be necessary.Onthat date,he said, he decided that E. C. BROWN COMPANY149an electric oven and a blower system were needed, and that 60 days wouldbe required to obtain the equipment and complete the process.Although Bullock testified that the needed oven was orderedin the middleof November, when General Counsel demanded production of the purchase orderitwas established that the order was not placed until November 28. Further-more the oven was received at the plant 1 week later, on December 5, about2 weeks after the shut-down.Bullock also admitted that the blower was receivedon about December 5.Whatever the actual continuity of events and decisions during Bullock's in-vestigation, he admitted that on November 19 theonlyremedial facility stillneeded was the oven, which was received about a week after ordered. Thereis no reasonable explanation in the record for his claim that on November 19a 60-day period would be essential for the receipt of the equipment.That the absence of the oven was not a factor in deciding upon the shut-downis further established by Bullock's sworn statement for a Board agent,signedby him on March 2, 1948. Nowhere in its 31 pages did Bullock make referenceto the oven, or the need for it.When confronted with this fact, Bullock saidhe had not mentioned it because "it hadn't been perfected yet."This claim isrefuted by documentary evidenceThe oven was received at the plant onDecember 5, nearly 3 months before he signed the statement.The Trial Examiner concludes and finds that there is no merit in the Re-spondent's contention that the plant was closed because of defectivemerchandiseand the economic requirement to revise its manufacturing process.As to the factor of dwindling finances, stressed at length by Bullock, it is plainthat the concern's resources, whatever they may have been, were diminishedto a degree during the summer of 1947 by the cost of repairing the hundredsof returned sprayers.They were reduced during the same period, also, to theextent of the cost of installing a new conveyor system.This system, however,had been completed and was in operation on November 17, 2 days before theshut-down.Bullock admitted that installation of the conveyor "was startedin October and was completed in early November," and estimated its cost asabout $11,000. It was put in, he explained, for two reasons : (1) to enable pro-duction of parts for immediate assembly and to build up the finishedgoods inven-tory ; and (2) to permit periodic inspection and testing of parts ap they, movedalong the line.Beginning the latter part of October, Brown beganhiring newemployees to man this line. It advertised during this period in local newspapersfor employees.By November 19, according to Bullock, about 23 newemployeeshad been hired-at which time the company hada full complementfor operatingthe new machinery.During this same period the wages of many of the operatorswere increased.Clearly the expenditure of capital for the revisionof a manu-facturing process and the expansion of its pay roll by hiring new employees andincreasing wages are not the usual indicia of a company concerned by fear ofbeing on the brink of financial disaster.Also in apparent support of the claim of depreciated resources, Bullock testi-fied that he anticipated a loss of $224,000 in a 60-day period following November19 if the company continued to produce defective sprayers.He explained thatthis estimate was based upon the existence of unfilledordersfor 57,000 sprayersand upon the premise that, if produced,eachone wouldbe defective.There is noexplanation in the record, however, for Bullock's indulging in suchidle specula-tion on November 19, since many weeks before that he had evolvedand installedfacilities aid a system topreventdefective manufacture.The causehad been 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscovered,the cure prescribed, and the means all but providedbeforeNovember19, fqr complete elimination of the troubles which began early in 1947.Indeed, asnoted before, Bullock finally claimed that the whole reason for shut-tingdown was the lack of the "oven agitator." The Trial Examinerconcludesand finds that Bullock's testimony fails to support the Respondent's contentionthat "dwindlingfinances" and the need for altering manufacturing processes wasa cause ofthe shut-down.As to the corporate changes occurring after November 19, the testimony ofBullock and other management witnesses is inconsistent, contradictory, and un-convincing.In substance the actual occurrences, as to which there is docu-mentary orundisputedcredible testimony-,are asfollows:(a)On December 12, 1947, three individuals subscribed to a Certificate of In-corporation of Production Line Manufacturers, Inc.Those three individualswere Robert H. Tew, counsel for Brown in these proceedings; his stenographer;and FrederickThompson, who was and is an attorney for Brown, but who ap-peared ascounsel of record in these proceedings for Production Line.AttorneyTew admitted at the hearing that he and his stenographer both served as dummyincorporators,and that each "endorsed back" his or her single share of stock 2dayslater.Thompson, who then and now occupies an office at Brown's premises,drew up the incorporation papers.(b)Following the certification of this corporation, a total stock subscriptionof $100was issued,at par value of $1 per share. Twenty-four shares were as-signed to William R. Mahrt, who then was and continued until January 26, 1948,to be onBrown's pay roll as sales manager, but who on that date was transferredto Production Line's pay roll as president ; an equal number of shares went toEdward C. Brown, then Brown's factory manager and later holding the sameposition with Production Line, also becoming its vice president ; the same numberof shareswere also takenby Bernard F. Clinton and Phillip Hunt, both beingindustrial engineersfor Brown and later for Production Line, but who now hold,respectively, the fiscal offices of treasurer and secretary of the latter corporation.The remaining four shares went to Attorney Thompson.(c)Despite this capital investment of only $100 on the part of these individ-uals, onDecember 31, 1947, Brown agreed to lease to them, for 1 year, and withthe exception of a small portion of office space and a couple of automobiles,Brown's entire manufacturing plant, equipment, machinery and other facilities.And on thesame date,Brown and Production Line entered into a manufacturingagreement, whereby all Brown's inventory of raw material, process stock, finishedgoods and supplies, valued at nearly a quarter of a million dollars, were trans-ferred over to Production Line, and whereby Production Line agreed to producesprayers for Brown on a cost-plus-ten-percent basis.Production Line was re-stricted in the agreement from producing any article in competition with Brown.(d} In addition to transferring its entire manufacturing inventory to Pro-duction Line, with no actual remuneration so far as the record shows, Brown alsoadvanceda cash loanof $2,500 to Production Line, and within the next 3 monthspledged its own credit for, or paid for outright, about 90 percent of ProductionLine'spurchases,totalling more than $100,000.(e)Brown's personnelmanager, supervisory force, and office staff were simplytransferred from one pay roll to another.(f)With the exception of about 25 individuals, Production Line hired anentirelynewproduction and maintenance crew.Although ^at first implying that the move originated among his "employees,"Bullock later admitted that he "suggested" the plan by which the new corporation E. C. BROWN COMPANY151was formed.The Trial Examiner finds that Bullock was responsible for therearrangement in corporate set-up.As to the reasons, Bullock testified that on December 8 he decided that it "wouldbe wise" to have formed another organization, because the name of E. C. Brownhad been "blackened . . . it was gone; it was a dead dm!k." If in' fdctBullock considered Brown's business reputation to be in this predicament,there is in the record no reasonable explanation for the following uncontrovertedfacts: (1) sprayers continued to be manufactured, labelled, billed,advertisedand collected for as Brown's products; and (2) within a few weeks Bullockhimself purchased all but three of the outstanding shares of Brown stock andis now, in effect, the sole owner of both the name and the business. The TrialExaminer concludes and finds the reason advanced by Bullock for the setting upof Production Line to be wholly incredible.In summary, the Trial Examiner finds that the foregoingreasons advancedby the Respondents for the closing of the plant on November 19, and for theformation of Production Line, are without merit, and were not the real motivesfor such action.Other circumstances, including certain admissions by Bullock, Mahrt, andEdward Brown, reveal the actual causes of theRespondents'conduct.On November 10 handbills announcing a Union meeting were first distributedat the plant gates.Clinton admitted seeing one of the flyers. It isreasonableto infer that other members of Brown's management also became aware of Unionactivity on that occasionIn any event, a return postal receipt in evidenceestablishes that Manager Brown was formally served with the Union's claim ofmajority representation on November 14.Brown did not reply to the claimand request for a conference.Bullock testified that the letter did not cometo his attention until November 17.Later that same day Salvatore Guadaguino,an employee actively soliciting signatures to Union cards at the plant, was dis-charged under circumstances in which Bullock was directly involved and whichare described more fully below.It is undisputed that on November 18, electrician George Hasbrouckwas sum-moned to the personnelmanager'soffice and, in the presence of his foreman, askedif he had been a "union man" in his previous employment and if he wasa "unionman" thenThe personnel manager told him he was "checking up." Thus ques-tioning an employee as to his union affiliations has repeatedly been found by theBoard and the Courts to constitute interference, restraint, and coercion ofemployees in the exercise of rights guaranteed by the Act.On the morning of November 19 Union handbills were again distributed at theplant.Later that morning, Bullock and other management officials called threeproduction workers into the office, and offered each, in turn, promotion to fore-manship.Each, in turn, was denied promotion by Bullock after he elicited fromthem the information that they had signed a Union card. At a managementconference following these interviews it was decided, according to Clinton, whoattended, that "if we didn't have men that we had confidence in there was no usein going on and trying to fight this with a broken hose." Soon after this con-ference a notice was posted stating that Brown would, at 4 o'clock the same day,"suspend operations" for an indefinite period. In fact, however, theplant didnot close entirely, that day, or at any time.All supervisors and the clerical forceremained.Only the production and maintenance employees, whom the Unionclaimed to represent,were deprived of workand, in effect,locked out.A few days later, according to his own testimony, Bullock told Rochesternewspapermenthat he had "evidence of some willful sabotage in theplant" and 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "it finally reached the stage where we couldn't separate good employeesfrom bad.Before any of our factory employees return to work, if at all, theywill be pretty- carefully screened."No evidence of "willful sabotage" was of-fered by Bullock or anyone else at the hearing. If such evidence existed, it isreasonableto believe that it would have been produced. In its absence, and inthe lack of any credible explanation for its absence,' since Bullock was directlyconfronted with his statements to reporters, the Trial Examiner is convinced,and finds, that Bullock was aware of their lack of foundation when uttered.The real reasonfor the shut-down is also revealed in the fact thatBrown'semployees, when seeking reemployment upon reopening of the plant in Decemberand January, were asked by the same personnel manager, Stanley Stasaitis, ifthey had joined the Union or signed a Union card. Those who admitted havingsigned were denied employment. It is clear, and the Trial Examiner finds, thatBullock meant by "screening," to make inquiry as to union affiliation.The Trial Examiner concludes and finds that Brown locked out its produc-tion and maintenance employees on November 19, 1947, to evade its legal obliga-tions under the Act and to discourage membership in the Union. It is alsofound that by thus discriminating against all its production and maintenanceemployees Brown interfered with, restrained, and coerced them in the exerciseof rights guaranteed to employees by Saction 7 of the Act.As to the formation of Production Line, Bullock admitted thatoneof thefactors upon which lie based his decision not to resume under Brown's namewas his knowledge that a charge of unfair labor practices had been filed againstthat company.Mahrt, head of Production Line, admitted that incorporation wasmade upon assurance and advice from Thompson that the unfair labor practicecharges would not be valid against the new corporation.Edward Brown saidthat Thompson told him that "any labor charges allegedly based against theE. C. Brown Company had no contingent basis on Production Line Manufac-turers."The Trial Examiner finds that the actual reason for setting up ProductionLine was to evade dealing with the Union and to evade responsibility under theAct for Brown's unfair labor practices.2.The discharge of Salvatore GuadaguinoGuadaguino began work for Brown in 1942. He left in June 1943 for thehospital and later for service in the Armed Forces.He returned to the com-pany pay roll in February 1946, and worked until November, when he withdrewto attend school.He was reemployed in February 1947, and worked until hisdischarge on November 17.From May 1947 until his discharge he worked in thegalvanizing department under Foreman William Howard.Until about 3 weeksbefore his discharge, his job was to remove the sprayer tanks from the moltenzinc.During his final 3 weeks he was engaged in a revised process of "pickling"2When pressed by General Counsel for explanation of his charge of "willful sabotage,"Bullock claimed that he meant the presence of water in cans returned as defective Inother portions of his testimony Bullock more credibly explained the presence of water asnatural condensation, and it was established that the company went toy considerable ex-pense to install a drying process to take care of this manufacturing faultHad the com-pany believed that any employee or employees willfully had placed water in the cans beforeshipment, it clearly would not have gone to the expense of changing a manufacturingprocess.Furthermore,upon additional questioning by General Counsel,Bullock admittedthat the foreman in charge of packing, who had been responsible for the final inspectionbefore shipment, was actually promoted on November 19 to he chief inspector of the entirenew production line. E. C. BROWN COMPANY153the containers, immersing them in a bath of acid.A few days before his dis-charge, together with other employees in the department, his wages wereincreased.Guadaguino attended the first Union meeting on November 10 and, after themeeting, at the plant solicited many signatures of other employees to Unioncards.On November 11 Howard asked the employee how many had attendedthe meeting the night before, and declared that they were a "bunch of suckers,"giving their money to the Union.'The Trial Examiner finds that Howard knew,on November 11, of the employee's activity on behalf of the Union.Just before the closing hour on November 17, Howard told him he was fired.When he asked why, Howard told him that Bullock did not like the way hewas working around there. Bullock, walking by at the time, added, "Andanother thing I don't like the way you are pickling the cans."Guadaguino hadnever before been criticized for his work.The foregoing finding that the employee had never before his discharge beencriticized for his work, which is based upon his own credible testimony,is sup-ported by Bullock's admission that notuntil November 17was anything defectivein the pickling process discovered.Bullock's testimony also refutes Howard'sincredible claim that he had criticized the employee "two or three times a day"over a period of a month and a half and on "quite a few occasions" told himhe would be fired if he did not improve.'Nothing defective in the pickling cyclehaving been discovered until November 17, it reasonably follows that therewould have been no reason to criticize the employee's work until that date.According to Bullock, in the afternoon of November 17, when the first test runof this conveyor system was being made, he found that the pickling period varied,some cans remaining in the acid too long, and others too short, a time.Hespoke to Howard about this, advising him to "control a better cycle."Also according to Bullock's testimony, whatever variation there may havebeen in the pickling time, it was remedied that same afternoon,beforethe em-ployee's discharge.He admitted that he explained the matter to Howard, sawHoward explain to Guadaguino, and "after the explanation he pickled thecans properly," and that all cans thereafter were "all right."Furthermore, whatever deviation in proper timing may have occurred beforethat time, management apparently recognized that the fault was not the em-ployee's.After his dischargetwoemployees were assigned to do Guadaguino'swork, and a clock was installed in the department, where none had been before.Howard admitted that now "I have got a better system there."The Trial Examiner concludes and finds that the evidence does not supportthe Respondent's contention that Guadaguino was discharged for cause but that,on the contrary, the preponderance of evidence leads to the conclusion that he wasdischarged because of his Union activity and to discourage Union membership.''Howard denied discussingthe Union with the employee, until confronted with a priorcontradictory statement on the subject, made to a Board agent.Thedenial is unreliable.4Howard also testified at first that Guadaguino was on thepickling operation for "two tothreemonths anyway."He later changed this estimate to 1% months ;and finallyadmitted that the new picklingprocess, towhich theemployee was assigned,was notinstalleduntil between2 weeks anda month before November 17.6In its answer,Brown claims that Guadaguino was discharged because of "frequentabsence fromwork," as well as for inefficiency.No credible proof was offered to supportthis claimHis employment record card for 1947was placed in evidence.It indicatesonly fourabsencesin 1947, two of them, according to the code thereon, were for sickness.Neither Howardnor Bullock contended that absenteeism was a causeof thedischarge.Howard didtestify, however, thatGuadaguino left his work frequently for long periods,and wandered around the plant.Othertestimony of the foreman deprives this claim of 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The refusal to promote Michael RittacoIn November 1947, employee Rittaco had worked for Brown about 13 years.He signed a Union card at the meeting of November 10. In midmorning ofNovember 19 he was summoned to Bullock's office.He was interviewed by Bul-lock in the presence of the factory manager, personnel manager, his foreman,and two industrial engineers.Bullock told him that Kasper, his foreman, was being promoted to chief in-spector, and offered him the job as foreman. "There is a catch to it," Bullockadded, and then asked Rittaco if he had signed a Union card. The employee ad-mitted the fact.Bullock then declared, "what I have done for you and youturned me down," and told Rittaco that as soon as he could locate another jobto turn in his resignation.Bullock then left the office, Brown said, "Mike, youought to know what you were signing in there," whereupon the employee declaredthat "everybody else signed the card," and he believed he had the same privilege.'Bullock admitted that he refused to promote Rittaco because he had signed theUnion card, and that this was the only reason he was not promoted.The answeradmits the allegation in the complaint.The Trial Examiner concludes and finds that Brown discriminatorily refusedto promote Rittaco on November 19 because he had signed a Union card, and forthe purpose of discouraging membership in the Union.4.The refusal to reinstate employees upon reopening of the plantAs noted briefly above, many of Brown's employees returned to the plant afterlearning of its reopening and sought reinstatement.At least 15 such employees were witnesses at the hearing. In substance theirtestimony was the same.All were denied reinstatement. In most cases Stasaitis,the personnel manager, asked them outright if they had signed a Union card.Upon receiving an affirmative answer, Stasaitis said he must first consult Bullock,and the employees were told to come back later.When returning later, theywere told there was no work.Stasaitis admitted having talked about the Union with some applicants, but atone point said he couldn't remember if he asked about signing cards.He alsosaid that "some" of them volunteered the information. Finally, on cross-ex-amination, Stasaitis testified : . . . "That is one of my employment proceduresIasked all of these applicants-not all but some, if they belonged toa union."Robert Smith, who had been one of the three offered the foreman's job on theday Brown closed down, was told by Stasaitis when applying for his job, that"they wouldn't operate with the union in there," and "they were going tocheck over all the employees before they finally let them know."Another employee, Joseph Dziubaty, was asked by the personnel manager, bymail, to come to the plant upon its reopening. The employee reported, wascredibility.He also testified that the employee would put an entire batch ofcans intothe tank and then "walk all around the shop."When he removed the cans, however,also according to Howard, some of the cans had 15 minutesin the pickle, andone onlya minute and a half.According to Howard's own testimony, if believed, he could havebeen away from the tank at any time no more than the minute and a half.6Bullock denied that he asked for the employee's resignation.Clinton testified thathe did not recall this statement by Bullock.Brown and gasper said they did "nothear" the statement.The Trial Examiner can place no reliance upon either the direct orindirect denials.Bullock and other management officials present were all involved insubsequent unfair labor practices,as described above. E. C. BROWN COMPANY155offered a job and an increase, accepted the terms-and then was asked if he hadsigned a Union card.He was then told he would hear from the personnel man-ager by mail later.Apparently not bearing, he went back to the plant on twolater occasions, but on each was told there was no work for him.Edward Brown admitted that he instructed the personnel manager to "inquireas to whether they belonged to a union."On the basis of the credible testimony of the employee witnesses, and the ad-missions of Stasaitis and Brown, the Trial Examiner finds that all employeesformerly on Brown's pay roll, who sought reemployment upon opening of theplant and thereafter, were questioned as to whether or not they had signed aunion card or belonged to a union.Upon the undisputed testimony of all suchemployee witnesses that they were not reemployed after having admitted signing aunion card, the Trial Examiner further finds that they were denied reinstatementbecause they had thus designated the Union as their bargaining representative.Evidence was introduced establishing that by February 14, 1948, about 25employees formerly on Brown's pay roll had been reemployed.After introductioninto evidence of the Union cards signed in November 1947, the Respondentspointed to the fact that 7 of the employees reinstated had previously signed cards.The Respondents contend that this fact shows that no discrimination was exer-cised in rehiring.The position is untenable.None of the 7 was called to testify.There is no proof that upon applying for work they admitted having signed aUnion card and were thereafter hired.The testimony of Stasaitis makes clearthat as to these 7 employees, he did not know that they had signed Union cardsuntil the hearing, and upon his examination of the Union cards.The discrimination in rehiring was of a pattern with that of the shut-down ; itspurpose was to discourage Union membership and to deprive employees of rightsguaranteed by the Act.The Trial Examiner further finds that the employees discriminatorily laid offon November 19 were under no obligation to seek reinstatement. It was the dutyof the Employer, whether using the name of Brown or Production Line, to remedyits own unfair labor practice by offering reinstatement to all production andmaintenance employees on the pay roll of November 19, before hiring any newemployees.It will be recommended that the Employers comply with this obliga-tion under the Act.5.The refusal to bargaina. The appropriate unitThe complaint alleges and the answers do not deny that all production andmaintenance employees of the Respondents employed at the Rochester, New York,plant, exclusive of clerical employees, guards, professional employees and super-visors as defined by the Act constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9, subsection (b) of the Act.Having previously found that the Respondents are in effect and in all materialrespects under the Act, a single entity, the Trial Examiner further finds that theunit alleged in the complaint, and described above, at all times material hereinconstituted and now constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of the Act.b.MajorityrepresentationBrown's November19, 1947, pay-roll list of production and maintenance em-ployees,within the unit described above, totals124.Atthe hearing GeneralCounsel submitted in evidence a total of 78 authorization cards, signed on or 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore November 11, 1947, by employees on this pay roll and within a few daysturned over to the Board's Regional Office.At the hearing all but 4 of thistotal were further identified either by the individuals signing or by witnesses tothe signatures.Even if these 4 cards are disregarded, it is clear and the TrialExaminer finds, that on November 11, 1947, and at all times material thereafter,the Union was and now is the duly designated representative of a majority ofthe employees in the above-described appropriate unit for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of employment andother conditions of employment, within the meaning of Section 9 (a) of the Act.c.Therefusal to bargainIn addition to the conduct of the Respondents set out above, the personnelmanager testified and the.Trial Examiner finds, that, employees hired on Pro-duction Line pay roll were required to sign individual "bonus" contracts, wherebythe employee bound himself to be "a good, efficient employee," in order to merita bonus.Moreover, without consulting with the Union, the Respondents uni-laterally increased the wage rates for employees, according to the personnelmanager raising the lowest hourly rate from $.68 to $100.The Trial Examiner concludes and finds that: (1) by failing to reply to theUnion's request of November 12 for negotiations ; (2) by locking out all employeesin the appropriate unit on November 19 to avoid dealing with the Union ; (3) bybargaining individually with employees and increasing wage rates unilaterally ;(4) by failing and refusing to offer reinstatement to all employees locked out,upon reopening of the plant, and (5) by at all times since November 14, 1947,refusing to recognize the Union as the exclusive bargaining agent of all em-ployees in the appropriate unit, the Respondents have refused and are nowrefusing to bargain collectively within the meaning of the Act, and that by suchrefusal the Respondents are interfering with, restraining and coercing the em-ployees in their exercise of rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe actitives of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead and have led to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondents, on November 14, 1947, and at all timesthereafter, have refused to bargain with the Union as the exclusive representativeof their employees in an appropriate unit, it will be recommended that the Re-spondents, upon request, bargain collectively with the Union.The Trial Examiner has found that Salvatore Guadaguino was discriminatorilydischarged on November 17, and that all other production and maintenance em-ployees were likewise discharged on November 19 and refused reinstatement, withcertain exceptions, upon reopening of the plant. It will be recommended thatthe Respondents offer Guadaguino and all other production and maintenance em-ployees on the pay roll of November 19, 1947, excepting those already rehired,immediate and full reinstatement to their former or substantially equivalent E. C. BROWN COMPANY157positions' without prejudice to their seniority or other rights and privileges,discharging if necessary all employees hired since November 19, 1947, and that theRespondents make whole each of the employees discriminated against for any lossof pay he or she may have suffered by reason of the discrimination by paymentto them of a sum of money equivalent to that they normally would have earnedas wages from the date of the refusal or failure to reinstate to the date of offerof reinstatement, less any net earnings during said period.It has also been found that the Respondents on November 19, 1947, and there-after have discriminatorily refused to promote and employ Michael Rittaco to theposition of foreman. It will be recommended that the Respondents offer himimmediate and full reinstatement to the position of foreman, or a substantiallyequivalent position, and make him whole for any loss of pay he may have sufferedby reason of the discrimination by payment to him of a sum of money equal tothat which he would normally have earned as foreman's wages, from the dateof the refusal to promote to the date of offer of reinstatement and promotion tothe position of foreman, less his net earnings during said period.Upon the basis of the above findings of fact and upon the entire record, theTrial Examiner makes the tollowmg:CONCLUSIONS OF LAW1.The operations of E. C. Brown Company and Production Line Manufacturers,Inc., and of each of them, constitute trade, traffic, and commerce among theseveral States, within the meaning of Section 2 (6) and (7) of the Act.2. International Association of Machinists is a labor organization within themeaning of Section 2 (5) of the Act.3.All production and maintenance employees of the Respondents engaged atthe Rochester, New York, plant, exclusive of clerical employees, guards, pro-fessional employees and supervisors as defined by the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.4. International Association of Machinists was on November 14, 1947, and atall times thereafter has been the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.5.By refusing on November 14, 1947, and at all times thereafter, to bargainwith International Association of Machinists, as the exclusive representative ofall employees in the appropriate unit, the Respondents have engaged in and, areengaging in unfair labor practices within the meaning of Section 8 (a) (5) ofthe Act,6.By discriminating in regard to the hire and tenure of employment of allproduction and maintenance employees on the pay roll of November 19, 1947,including Salvatore Guadaguino and Michael Rittaco, thereby discouragingmembership in International Association of Machinists, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.7.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondents have engaged in andIn accordance with the Board's consistent interpretation of theterm,the expression"former or substantially equivalent position" is intendedto mean"formerposition whereverpossible,but if suchposition is no longer in existence,then to a substantially equivalentposition."SeeMatterof The ChaseNational Bank of the City of NewYork,San Juan,Puerto Rico, Branch,65 N. L.R. B. 827. 158DECISIONSOFNATIONAL LABOR RELATIONS BOARDare etigaging`in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.'8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, upon the entire recordin the case, and pursuant to Section 10 (c) of the amended Act, the TrialExaminer recommends that the Respondents E. C. Brown Company and Produc-tion Line Manufacturers, Inc., Rochester, New York, their officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Association of Ma-chinists as the exclusive representative of all the production and maintenanceemployees of the Respondent at their Rochester, New York, plant, excludingclerical employees, guards, professional employees and supervisors as defined inthe amended Act, with respect to grievances, labor disputes, rates of pay, wages,hours of employment, or other terms or conditions of employment;(b)Discouraging membership in International Association of Machinists, orin any other labor organization of their employees, by discriminatorily discharg-ing, refusing to reinstate or refusing to promote any of their employees, or bydiscriminating in any regard to their hire or tenure of employment or any termor condition of their employment ;(c) Interrogating their employees concerning their union affiliations, activities,or sympathies, or in any other manner interfering with, restraining, or coercingtheir employees in the exercise of the rights to self-organization, to form labororganizations, to join or assist International Association of Machinists, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Trial Examiner finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Association ofMachinists as the exclusive representative of all its employees in the aforesaidappropriate unit, with respect to grievances, labor disputes, rates of pay, wages,hours of employment, or other terms or conditions of employment ;(b)Offer to Salvatore Guadaguino and all other production and maintenanceemployees on the pay roll of November 19, who have not already been reinstated,immediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, andin offering reinstatement to Michael Rittaco, offer him immediate promotion tothe position of foreman discriminatorily denied him on November 19, 1947, or to asubstantially equivalent position, dismissing, if necessary, any persons hired afterNovember 19, 1947, and not in the Respondents' employ on that date.Make wholeSalvatore Guadaguino, Michael Rittaco, and all other production and maintenanceemployees locked out on November 19, 1947, in the manner set forth in the sectionentitled "The remedy" above ;(c)Post at their plant at Rochester, New York, copies of the notice attachedhereto and marked `Appendix." Copies of said notice, to be furnished by theyRegional ]Director for the Third Region, after being signed by representativesof the Respondents, shall be posted by the Respondents immediately upon re- E. C. BROWN COMPANYceipt thereof, and maintained by them for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondents, to insurethat said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Third Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe Respondents have taken to comply herewith.As provided in Section 203.46 of National Labor Relations Board Rules andRegulations, Series 5, effective August 22, 1947, any party may, within twenty(20) days from the date of service of the order transferring the case to theBoard, pursuant to Section 203.45 of said Rules and Regulations, file with theBoard, Rochambeau Building, Washington 25, D. C., an original and six copiesof a statement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the Order transferring the case to the Board.C.W. WHITTEMORE,Trial Examiner.Dated July 12, 1948.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their union affilia-tions, activities, or sympathies ; or in any manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONAL ASSOCIATION OFMACHINISTS, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to Salvatore Guadaguino and to all production andmaintenance employees on the pay roll of November 19, 1947, who have notsince that date been reinstated, immediate and full reinstatement to theirformer or substantially equivalent positions, and to Michael Rittaco im-mediate promotion to foreman, without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination against them.WE WILL BARGAIN collectively upon request with the above-named UnionUnion as the exclusive representative of all employees in the bargaining unitdescribed herein, with respect to grievances, labor disputes, rates of pay,wages, hours of employment, or other terms or conditions of employment, 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, if an understanding is reached,embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees at our Rochester, New York,plant, exclusive of clerical employees, guards, professional employeesand supervisors as defined by the Act.All our employees are free to become or remain members of the above-namedUnion or any other labor organization.WE WILL NOT discriminate in regard to the hire or tenure of employmentor anyterm of condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.E. C. BROWN COMPANY,By -------------------------------------(Representative)(Title)PRODUCTION LINE MANUFACTURERS, INC.,By -------------------------------------(Representative)(Title)Dated------------------------Thisnotice must remainposted for sixty (60) days from the date hereof, andmust notbe altered, defaced, or covered by any other material.